DETAILED ACTION
This action is in response to an amendment filed 3/9/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The updated drawings were received on 3/9/21.  These drawings are acceptable to the Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10, change “hydrogen atoms in the silicon nitride layer diffusing into the active layer” to - - hydrogen atoms in the silicon nitride layer diffuse into the active layer - - to resolve the grammatical disagreement between the subject and the verb.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “during depositing the silicon nitride layer of the etch stop layer, hydrogen atoms in the silicon nitride layer diffuse into the active layer”. This phrasing, especially the underlined portion, appears self-contradictory. The Specification states silicon nitride may be formed using plasma chemical vapor deposition (see also current claim 2). In such a deposition process, the precursor gases chemically react to form the desired silicon nitride film on a substrate. If the hydrogen atoms are in the silicon nitride film (for diffusion into the active layer), the silicon nitride film is already deposited. Thus, the hydrogen atoms cannot diffuse “during depositing the silicon nitride layer.” The Specification does not further expand or explain the deposition details or mechanism of hydrogen diffusion during silicon nitride deposition. For the purposes of examination, the examiner interprets “during depositing” as - - after depositing - - to resolve the self-contradictory nature of claim 1. However, appropriate correction and/or clarification is requested. Claims 2-6 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.
Claim 3 has been amended to state the active layer is deposited by electroplating and sputtering.  Electroplating and sputtering are vastly different methods of film deposition so it is unclear how the single active layer is formed by two seemingly different deposition methods.  The Specification does not further expand or explain the deposition details of the active layer involving both electroplating and sputtering processes.  Examiner assumes this was a typographical or transcription error and for the purposes of examination, the examiner interprets “electroplating and sputtering” as - - electroplating or sputtering - -. However, appropriate correction and/or clarification is requested. Claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (U.S. 2017/0170029 A1; “Ochi”) in view of Kim et al. (U.S. 2015/0062475 Al; “Kim”).
Regarding claim 1, Ochi discloses a method comprising:
A step S1 of providing a substrate (1, Fig. 13A), forming a first gate (2, Fig. 13A) on the substrate, depositing a gate insulating layer (3, Fig. 13A) on the first gate and the substrate, and depositing and patterning to form an active layer (4, Fig. 13A) on the gate insulating layer and corresponding to the first gate ([0157]-[0158]);
A step S2 of depositing an etch stop layer (9-1, 9-2, Fig. 13A) on the active layer and the gate insulating layer, the etch stop layer comprising a silicon nitride layer ([0164]), after depositing the silicon nitride layer of the etch stop layer, hydrogen atoms in the silicon nitride layer diffuse into the active layer, so as to reduce impedance of the active layer ([0077]); and
A step S3 of depositing and patterning to form a source and a drain (5, Fig. 13C) on the etch stop layer ([0166]).
Yet, Ochi does not a second gate spaced apart from the first gate.  However, Kim discloses a TFT comprising a second gate (33, Fig. 8) spaced apart from a first gate (31, Fig. 8) on a substrate (10, Fig. 8) ([0069]).  This has the advantage of adding more control to the device and therefore improving performance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Ochi with a second gate spaced apart from a first gate, as taught by Kim, so as to add more control to the device and improve performance.
Examiner notes that the combination of Ochi in view of Kim described above teaches at least two bottom gates in a TFT device with a channel located between the gates and comprising diffused hydrogen atoms and thus can be considered teaching a “channel series structure in a channel region of the TFT”.  No other details of what constitutes a “channel series structure in a channel region of the TFT” are given in the originally-filed Specification.
As to the claim language in lines 11-12 (“so as to reduce impedance of the active layer”), the applicant should note that this is merely result language, and does not add any appreciable weight to the claim.  Furthermore, since the combination of prior art 
Regarding claim 2, Ochi discloses in the step S2, the silicon nitride layer of the etch stop layer is deposited by a plasma chemical vapor deposition ([0164]).
Regarding claim 5, Ochi discloses the etch stop layer (9-1, 9-2, Fig. 13A) further comprises a silicon oxide layer (9-1, Fig. 13A) between the silicon nitride layer (9-2, Fig. 13A) and the active layer (4, Fig. 13C) ([0164]).
Regarding claim 7, Ochi discloses a thin film transistor (TFT) substrate, comprising: 
A substrate (1, Fig. 13C), a first gate (2, Fig. 13C), a gate insulating layer (3, Fig. 13C) on the first gate, and the substrate, an active layer (4, Fig. 13C) disposed on the gate insulating layer and corresponding to the first gate, an etch stop layer (9-1, 9-2, Fig. 13C) disposed on the active layer, and a source and a drain disposed on the etch stop layer ([0157]-[0158]);
Wherein the etch stop layer comprises a silicon nitride layer ([0164]), and
The active layer comprises hydrogen atoms ([0077]).
Yet, Ochi does not a second gate spaced apart from the first gate.  However, Kim discloses a TFT comprising a second gate spaced apart from a first gate on a substrate (10, Fig. 8) ([0069]).  This has the advantage of improving device functionality.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Ochi with a second gate spaced apart from a first gate, as taught by Kim, so as to improve device functionality.
Examiner notes claim 7 is a product claim and as such, is interpreted with respect to the structure implied any method steps recited (MPEP 2113).  Thus, the method limitation of “hydrogen atoms in the silicon nitride layer diffuse into the active layer, so as to reduce impedance of the active layer” is interpreted structurally as “the active layer comprises hydrogen atoms”. 
Regarding claim 9, Ochi discloses the etch stop layer (9-1, 9-2, Fig. 13C) further comprises a silicon oxide layer (9-1, Fig. 13C) between the silicon nitride layer (9-2, Fig. 13C) and the active layer (4, Fig. 13C) ([0164]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (U.S. 2017/0170029 A1; “Ochi”) as modified by Kim et al. (U.S. 2015/0062475 A1; “Kim”) as applied to claim 1 above, and further in view of Ojo et al. (Electroplating of Semiconductor Materials for Applications in Large Area Electronics: A Review; 27 Jul 2018; “Ojo”).
Regarding claim 3, Ochi and Kim disclose in the step S1, the active layer (Ochi: 4, Fig. 13A), which comprises a metal oxide semiconductor, is deposited (Ochi: [0158]) but do not disclose it is by an electroplating process.  However, Ojo dislcsoes semiconductor films can be deposited by electroplating (Abstract).  This has the advantage of utilizing a relatively lower cost method of layer deposition.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Oohi and Kim with having the active layer deposited by an electroplating process, as taught by Ojo, so as to lower processing costs.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (U.S. 2017/0170029 A1; “Ochi”) as modified by Kim et al. (U.S. 2015/0062475  as applied to claims 1 and 7 above, and further in view of Shi (U.S. 2009/0097063 A1).
Regarding claim 4, Ochi and Kim disclose the step S2 further comprises patterning the etch stop layer (Ochi: 9-1, 9-2, Fig. 13A) (Ochi: [0164]), and the etch stop layer forms a first via and a second via (Ochi: 7, Fig. 13B) respectively over the source contact region and the drain contact region of the active layer (Ochi: [0166]); and in the step S3, the source and the drain contact (Ochi: 5, Fig. 13C) the source contact region and the drain contact region through the first via and the second via respectively (Ochi: [0166]).
Yet, Ochi and Kim do not disclose performing a plasma doping on both sides of the active layer.  However, Shi discloses performing plasma doping on both sides of an active layer so as to form source and drain contact regions, wherein the channel is located between the source and drain contact regions ([0020]).  Plasma doping has the advantage of faster throughput as compared to some other doping treatments.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Oohi and Kim with performing plasma doping on both sides of the active layer, as taught by Shi, so as to increase processing throughput.
Regarding claim 8, Ochi and Kim disclose 
A material of the active layer (Ochi: 4, Fig. 13C) comprises a metal oxide semiconductor (Ochi: [0158]);
Both sides of the active layer are respectively a source contact region and a drain contact region, and a region between the source contact region and the drain contact region is formed as a channel region (Ochi: [0166]); and
The etch stop layer (Ochi: 9-1, 9-2, Fig. 13C) is respectively provided with a first via and a second via (Ochi: 7, Fig. 13C) respectively over the source contact region and the drain contact region of the active layer, and the source and the drain contact the source contact region and the drain contact region through the first via and the second via respectively (Ochi: [0166]).
Yet, Ochi and Kim do not disclose the source contact and drain contact regions are enhanced by a plasma doping treatment.  However, Shi discloses performing plasma doping ([0020]).  Plasma doping has the advantage of faster throughput as compared to some other doping treatments.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Oohi and Kim with performing plasma doping on both sides of the active layer, as taught by Shi, to form the source and drain regions with a faster throughput process.
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (U.S. 2017/0170029 A1; “Ochi”) as modified by Kim et al. (U.S. 2015/0062475 A1; “Kim”) as applied to claims 1 and 7 above, and further in view of Yamazaki et al. (U.S. 2017/0047388 A1; “Yamazaki”).
Regarding claims 6 and 10, Ochi and Kim disclose first and second gates (see claims 1 and 7 rejections above) but do not disclose they are independently controlled.
However, Yamazaki discloses first and second gates which are independently controlled (claim 12).  This has the advantage of adding device functionality.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Oohi and Kim with having the first and second gates independently controlled, as taught by Yamazaki, so as to add device functionality.
Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive. 
Claim 1 was and remains rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (U.S. 2017/0170029 A1; “Ochi”) in view of Kim et al. (U.S. 2015/0062475 Al; “Kim”).  Regarding the claim 1 rejection, Examiner acknowledges that primary reference Ochi does not disclose forming a second gate spaced apart from the first gate.  However, secondary reference Kim teaches the limitation of forming a second gate spaced apart from a first gate ([0069]).  Forming a second gate has the advantage of adding control to the device and thus improving performance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Ochi with a second gate spaced apart from a first gate, as taught by Kim, so as to add more control to the device and improve performance.
Applicant argues Kim is not applicable because it has a top gate while the TFT [of the instant invention] in amended claim 1 “does not include a top gate” (Remark, pp 11).  Examiner responds by noting the TFT in amended claim 1 does not exclude a structure with a top gate.  Claim 1 as written requires at least 2 gates (“first gate”, “second gate”) in the same TFT (“…forming a gate structure of the TFT”).  Examiner also notes that the most recent amendment that the first gate and second gate “together forming a gate structure” also does not specifically exclude additional gates.
Regarding claims 7-10, the rejections of these claims are repeated from the previous Office Action (Non-Final Rejection, mailed 12/9/20) because Applicant has not .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                              6/2/2021